February 12, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al (U.S. Patent No. 9,839,295 B2).

    PNG
    media_image1.png
    179
    220
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    184
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    287
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    638
    media_image4.png
    Greyscale

As for claim 1, Robinson et al teach a furniture spring system, comprising:
a lid 60e, 60f (See Figures 20 and 31) configured to provide a seating surface, the lid comprising:
a frame comprising two opposing frame members; and a retention member associated with at least one of the two opposing frame members;
a slat extending between the two opposing frame members, the slat comprising: an elongate body 260 having a first end and a second end; and a catch 62,64e disposed at the first end or second end; wherein the catch engages the retention member to retain the slat to the frame; and wherein the catch is configured to slide back-and-forth relative to the retention member (See Figures 15A-15C) as a portion of the elongate body between the first end and the second end elastically flexes downward and upward in response to forces intermittently pushing downward on the slat during use.

As for claim 9, Robinson et al teach that the spring system is configured to be mounted on a base frame of a furniture base.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (U.S. Patent No. 9,839,295 B2) in view of Paul et al (U.S. Patent No. 6,796,614 B1).
Robinson et al teach the structure substantially as claimed (see 102(a)(1) Rejections above) but does not teach a storage base.  

    PNG
    media_image5.png
    197
    214
    media_image5.png
    Greyscale


As for claim 15, Robinson et al teach that the engagement of the retention members with the catches limits a vertical distance of flexion of the slats such that the slats do not extend further into the storage cavity than the vertical distance of flexion, thus protecting objects disposed in the storage cavity during use.
As for claim 16, Robinson et al teach that each slat of the lid comprises an arcuate profile along a longitudinal axis thereof.
As for claim 17, Robinson et al teach that each of the one or more catches of each slat is disposed on an end of the slat.
As for claim 19, Robinson et al teach that the one or more catches are configured to move back-and-forth relative to the retention members as the slats flex downward and upward during use.

Claims 2-7, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636